                     Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 1 of 12




                                      UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW HAMPSHIRE

           UNITED STATES OF AMERICA

                            V.                                                 No.I:19-€r-00133^


           CHADLANDRY



FILED - ySDC -m                                 PLEA AGREEMENT
2021FEB 23 phAiO'I
                  Pursuant to Rule 11(c)(1)(B)of the Federal Rules ofCnminal Procedure,the United

           States of America by its attomey,Scott W.Murray, United States Attorney for the District of

           New Hampshire, and the defendant,Chad Landiy,and the defendant's attomey,Kiisten Wilson,

           Esquire, enter into the following Plea Agreement:

                  1.   The Plea and The Offense.

                  The defendant agrees to plead guilty to CountFour ofthe Indictment that charges him

           with Possession with Intent to Distribute a Controlled Substance, Fentanyl, in violation of21

           U.S.C.§ 841 (a)(1).

                  In exchange for the defendant's guilty plea, the United States agrees to the sentencing

           stipulations identified in Section 6 ofthis ^reement.

                  2. The Statute and Elements ofthe Offense.

                  Title 21,United States Code,Section 841 (a)(1) provides,in pertinent part:

                  It shall be unlawful for any person knowingly or intentionally to distribute or possess

                  with intent to distribute a controlled substance.


                  The defendant understandsthat the offense has the following elements, each ofwhich the

           United States would be required to prove beyond a reasonable doubt at trial:


                                                         - 1 -
         Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 2 of 12




Hie elements ofpossession ofa controlled substance with the intent to distribute in violation of
Title 2ly United States Code,Section 841(aXl),are:

       First: that the defendant possessed a controlled substance, either actually or
       constructively;

       Second: that the defendant did so with a specific intent to distribute the controlled
       substance over which he had actual or constructive possession; and,

       Third: that the defendant did so knowingly and intentionally.

      [Pattern CriminalJury Instructionsfor the District Courts ofthe First Circuit, District of
Maine Internet Site Edition, 2017Revisions, Instruction 4.21.841(a)(1),
httD7/www.med.uscourts.gov/Ddf/crpiilinks.pdf.l

       3. Offense Conduct.

       Ihe defendant stipulates and agrees that if this case proceeded to trial, the government

would introduce evidence of the following facts, which would prove the elements ofthe offense

beyond a reasonable doubt:


                                          Count Four


       On December 11,2018,Landry was arrested on a state parole violation warrant. A

search by his Probation and Parole Officer incident to arrest yielded 8.04 grams offentanyl on

his person. Ihe officer also seized his telqihone and secured screen shots of text exchanges

consistent with distribution activities. Landry waived his Miranda rights and admitted to

selling controlled substances. A search ofhis telqihone pursuant to a warrant also disclosed

distribution-related conversations.



       4. Penalties. Special Assessment and Restitution.

       The defendant understands that the penalties for the offense are:

       A.      A maximum prison term of20 years(21 U.S.C.§ 841 (b)(1)(C));

                                             -2-
         Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 3 of 12




       B.       A maximum fine of$1,000,000(21 U.S.C.§ 841(b)(1)(C));

       C.       A tenn ofsupervised release ofat least 3 years(21 U.S.C.§ 842(b)(1)(C)).
                The defendant understandsthat the defendant's failure to comply with any
                ofthe conditions ofsupervised release may result in revocation of
                supervised release, requiring the defendant to serve in prison all or part of
                the term ofsupervised release, with no credit for time already spent on
                supervised release; and

       D.       A mandatory special assessment of$100 for each count ofconviction, at or before
                the time ofsentencing (18 U.S.C.§ 3013(aX2)(A)).


       5. Sentencing and Application ofthe Sentencing Guidelines.

       The defendant understands that the Sentencing Reform Act of 1984 applies in this case

and that the Court is required to consider the United States Sentencing Guidelines as advisory

guidelines. The defendant furtherunderstands that he has no right to withdraw from this Plea

Agreement if the applicable advisory guideline range or his sentence is other than he anticipated.

       The defendant also understands thatthe United States and the United States Probation

Office shall;


       A.       Advise the Court of any additional,relevant facts that are presently known
                or may subsequently come to their attention;

       B.       Respond to questions from the Court;

       C.       Correct any inaccuracies in the pre-sentence report;

       D.       Respond to any statements made by him or his counsel to a probation
                officer or to the Court.

       The defendant understands that the United States and the Probation Office may address

the Court with respect to an appropriate sentence to be imposed in this case.

       The defendant acknowledges that any estimate ofthe probable sentence or the probable


                                               -3 -
        Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 4 of 12




sentencing range under the advisory Sentencing Guidelines that he may have received from any

source is only a prediction and not a promise as to the actual sentencing range underthe advisory

Sentencing Guidelines that the Court will adopt.

       6. Sentencing Stipulations and Agreements.

       Pursuant to Fed.R. Grim. 1 l(c)(l)(BX the United States and the defendant stipulate and

agree to the following:

              (a)      The United States will recommend that the defendant be sentenced at the

                       bottom ofthe applicable advisory sentencing guidelines range as

                       determined by the Court.

       The defendant understands that the Court is not bound by the foregoing agreements and,

with the aid ofa pre-sentence report, the court will determine the facts relevant to sentencing.

The defendant also understands that ifthe Court does not accq}t any or all ofthose agreements,

such rejection by the Court will not be a basis for the defendant to withdraw his guilty plea.

       The defendant understands and agreesthat the United States may argue that other

sentencing enhancements should be applied in determining the advisory guideline range in this

case, and he is permitted to object to them.

       The United States and the defendant arefiee to make recommendations with respect to

the terms ofimprisonment, fines, conditionsof probation or supervised release, and any other

penalties, requirements, and conditions of sentencing as each party may deem lawful and

appropriate, unless such recommendations are inconsistent with the terms ofthis Plea

Agreement.

       7.   Acceptance ofResoonsibilitv.



                                               .4 -
            Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 5 of 12




       The United States agrees that it will not oppose an appropriate reduction in the

defendant's adjusted offense level, under the advisory Sentencing Guidelines, based upon the

defendant's apparent prompt recognition and affirmative acceptance of personal responsibility

for the offense. The United States, however, may oppose any adjustment for acceptance of

responsibility if the defendant:

       A.      Fails to admit a complete factual basis for the plea at the time he is
               sentenced or at any other time;

       B.      Challenges the United States' offer of proof at any time after the plea is
               entered;

       C.      Denies involvement in the offense;

       D.      Gives conflicting statements about that involvement or is untruthful with
               the Court,the United States or the Probation Office;

       E.      Fails to give complete and accurate information about his financial status
               to the Probation Office;

       F.      Obstructs or attempts to obstructjustice, prior to sentencing;

       G.      Has engaged in conduct prior to signing this Plea Agreement which
               reasonably could be viewed as obstruction or an attempt to obstruct
               justice, and has failed to fully disclose such conduct to the United States
               prior to signing this Plea Agreement;

       H.      Fails to appear in court as required;

       I.      After signing this Plea Agreement, engages in additional criminal conduct;
               or



       J.      Attempts to withdraw his guilty plea.

       The defendant understands and agrees that he may not withdraw his guilty plea if, for any

ofthe reasons listed above, the United States does not recommend that he receive a reduction in

his sentence for acceptance ofresponsibility.


                                                -5
            Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 6 of 12




           The defendant also understands and agrees that the Court is notrequired to reduce the

offense level if it finds that he has not accepted responsibility.

           Ifthe defendant's offense level is sixteen or greater, and he has assisted the United States

in the investigation or prosecution ofhis own misconduct by timely notifying the United States

ofhis intention to enter a plea ofguilty, thereby permitting the United States to avoid preparing

for trial and permitting the United States and the Court to allocate their resources efficiently, the

United States will move,at or before sentencing, to decrease the defendant's base offense level

by an additional one level pursuant to U.S.S.G.§ 3El.l(b).

           8.   Waiver ofTrial Rights and Consequences ofPlea.

           The defendant understands that he has the right to be represented by an attomey at every

stage ofthe proceeding and,if necessary, one will be appointed to represent him. The

defendant also understands that he has the rig^t:

           A.     To plead not guilty or to maintain that plea if it has already been made;

           B.     To be tried by ajury and,at that trial, to the assistance ofcounsel;

           C.     To confront and cross-examine witnesses;

           D.     Not to be compelled to provide testimony that may incriminate him; and

           E.     To compulsory process for the attendance ofwitnesses to testify in his
                  defense.


           The defendant understands and agreesthat by pleading guilty he waives and gives up the

foregoing rights and that upon the Court's acceptance ofhis guilty plea, he will not be entitled to

a trial.

           The defendant understands that ifhe pleads gmlty, the Court may ask him questions

about the offense,and if he answers those questions falsely under oath, on the record, and in the

                                                  -6-
        Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 7 of 12




presence ofcounsel, his answeis will be used against him in a prosecution for peijuiy or making
false statements.

       9. Acknowledgment ofGuilt: Voluntariness of Plea.

       The defendant understands and acknowledges that he:

       A.      Is entering into this Plea Agreement and is pleading guilty freely and voluntarily because
               he is guilty;

       B.      Is entering into this Plea Agreement without reliance upon any promise or benefit ofany
               kind except as set forth in this Plea Agreement or reveded to the Court;

       C.      Is entering into this Plea Agreement without threats,force, intimidation, or coercion;

       D.      Understands the nature ofthe offense to which he is pleading guilty,
               including the penalties provided by law; and

       E.     Is completely satisfied with the representation and advice received from
              his undersigned attomey.

       10.   Scope ofAgreement.

       The defendant acknowledges and understandsthat thisPlea Agreement binds only the

undersigned parties and cannot bind any other non-party federal, state or local authority.The

defendant also acknowledges diat no representations have been made to him about any civil or

administrative consequences that may result from his guilty plea. The defendant understands

such matters are solely within the discretion ofthe specific non-party government agency

involved. The defendant further acknowledges that this Plea Agreement has been reached

without regard to any civU tax matters that may be pending or which may arise involving the

defendant.


       11.   Collateral Consequences.

       The defendant understands that asa consequence ofhis guilty plea he will be adjudicated


                                                7-
         Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 8 of 12




guilty and may thereby be deprived ofcertain federal benefits and certain lights, such as the right

to vote,to hold public office,to serve on a juiy, or to possess firearms.

       The defendant understands that,ifhe is not a citizen of the United States,his guilty plea

to the charged offense will likely result in him being subject to immigration proceedings and

removed from the United States by making him deportable, excludable,or inadmissible. The

defendant also understands that if he is a naturalized citizen, his guilty plea may result in ending

his naturalization, which would likely subject him to immigration proceedings and possible

removal from the United States.Ihe defendant understands that the immigration consequences

ofthis plea will be imposed in a separate proceeding before the immigration authorities. The

defendant wants and agrees to plead guilty to the charged offense regardless ofany immigration

consequences ofthis plea, even if this plea will cause his removal from the United States. The

defendant understands that he is bound by his guilty plea regardless ofany immigration

consequences ofthe plea. Accordingly,the defendant waives any and all challenges to his guilty

plea and to his sentence based on any immigration consequences, and agrees not to seek to

withdraw his guilty plea, or to file a direct appeal or any kind ofcollateral attack challenging his

guilty plea, conviction, or sentence, based on any immigration consequences ofhis guilty plea.

       12.   Satisfaction ofFederal Criminal Liability: Breach.

       The defendant's guilty plea, if accepted by the Court, will satisfy his federal criminal

liability in the District ofNew Hampshire arising from his participation in the conduct that fomis

the basis ofthe indictment[or information] in this case. The defendant understands that if, before

sentencing, he violates any term or condition ofthis Plea Agreement,engages in any criminal

activity, or fails to appear for sentencing,the United States may consider such conduct to be a


                                               -8-
         Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 9 of 12




breach ofthe Plea Agreement and may withdraw therefrom.

        13.   Waivers.


       A. Appeal.

       The defendant understands that he has the right to challenge his guilty plea and/or

sentence on direct appeal. By entering into this Plea Agreement the defendant knowingly and

voluntarily waives his right to challenge on direct appeal:

       1.      His guilty plea and any other aspect of his conviction, including, but not
               limited to, adverse rulings on pretrial suppression motion(s) or any other
               adverse disposition ofpretrial motions or issues, or claims challenging the
               constitutionality ofthe statute ofconviction; and

       2.      The sentence in^osed by the Court if it is within, or lower than,the
               guideline range determined by the Court,or if it is imposed pursuant to a
               minimum mandatory sentence.

       The defendant's waiver ofhis rights does not operate to waive an appeal based upon new

legal principles enunciated in Supreme Court or First Circuit case law after the date ofthis Plea

Agreement that have retroactive effect;or on the ground ofineffective assistance ofcounsel.

       B. Collateral Review

       The defendant understands that he may have the right to challenge his guilty plea and/or

sentence on collateral review, e.g., a motion pumuant to 28 U.S.C. §§ 2241 or 2255. By

entering into this Plea Agreement,the defendant knowingly and voluntarily waives his right to

collaterally challenge:

       1.      His guilty plea, except as provided below,and any other aspect ofhis
               conviction, including, but notlimited to, adverse mlings on pretrial
               suppression motion(s) or any other adverse disposition of pretrial motions
               or issues, or claims challenging the constitutionality ofthe statute of
               conviction; and

       2.      The sentence imposed by the Court if it is within, or lower than, the

                                              -9-
        Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 10 of 12




               guideline range detennined by the Court,or if it is inq}osed pursuant to a
               Tniniminn mandatory sentence.

       Ihe defendant's waiver ofhis right to collateral review does not operate to waive a

collateral challenge to his guilty plea on the ground that it was involuntary or unknowing,or on

the ground ofineffective assistance ofcounsel The defendant's waiver ofhis right to collateral

review also does not operate to waive a collateral challenge based on new legal principles

enunciated by in Supreme Court or First Circuit case law decided after the date ofthis Plea

Agreement that have retroactive effect.

       C.Freedom ofInformation and Privacy Acts

       The defendant hereby waives all rights, whether asserted directly or through a

representative, to request or receive rix>m any department or agency ofthe United States any

records pertaining to the investigation or prosecution ofthe case(s) underlying this Flea

Agreement, including without limitation any records that may be sought under the Freedom of

Information Act,5 U.S.C.§552,or the Privacy Act of1974,5 U.S.C.§522a.

       D.Appeal by the Government

       Nothing in this Plea Agreement shall operate to waive the rights or obligations ofthe

Government pursuant 18 U.S.C.§ 3742(b)to pursue an appeal as authorized by law,

       14.   No Other Promises.

       The defendant acknowledges that no other promises, agreements, or conditions have been

entered into other than those set forth in this Plea Agreement or revealed to the Court,and none

will be entered into unless set forth in writing, signed by all parties, and submitted to the Court.

       15.   Final Binding Agreement.

       None ofthe terms ofthis Plea Agreement shall be binding on the United States until this

                                               - 10 -
        Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 11 of 12




Plea Agreement is signed by the defendant and the defendant's attomey and until it is signed by

the United States Attomey for the District ofNew Hampshire, or an Assistant United States

Attomey.

        16.   Agreement Provisions Not Severable.

        The United States and the defendant understand and agree that ifany provision ofthis

Plea Agreement is deemed invalid or unenforceable, then the entire Plea Agreement is null and

void and no part of it may be enforced.




                                                        SCOTT W.MURRAY
                                                        United States Attomey



Date: 2/22/21                                        By:Is/ Joachim Barth
                                                        Joachim Barth
                                                        Assistant United States Attomey
                                                        Bar Association #8757
                                                        53 Pleasant St.,4th Floor
                                                        Concord,NH 03301
                                                        Joachim.baith@usdoj.gov

        Ihe defendant,Chad Landry,certifies that he has read this 12-page Plea Agreement and
that he fully understands and accepts its terms.


Date:                  /
                                                     ChadIjandry,De

        I have read and explained this 12-pag6 Plea Agreement to^te^efendant,and he has
advised me that he understands and accepts its terms.


Date-      2.21.21                                      /s/ Kirsten B. Wilson
                                            - 11 -
Case 1:19-cr-00133-JL Document 49 Filed 02/23/21 Page 12 of 12




                                    Kixsten Wilson^ Esquire
                                    Attorneyfor Chad Landry




                           - 12 -
